RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination and IDS filed on 4/5/2021 has been received. Applicant’s IDS filed on 10/6/2021 has been received. Applicant’s amendments filed on 3/10/2021 are entered. In the response filed on 3/10/2021, claims 1, 3-5, 8, and 16 were amended.
Claims 1, 3-5, 8, 16, and 43 are pending. Claims 1, 6, 7, 9-15, 17-42, and 44-52 are canceled. Claims 43 is withdrawn from consideration. Claims 1, 3-5, 8, and 16 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/10/2021, 4/5/2021, and 10/6/2021 are entered.

Non-compliant Amendment
Per 37 CFR 1.121, All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be 
In the amendments filed on 3/10/2021, claims 1, 3-5, and 8 have “Currently Amended” status identifiers. However, the claims do not include markings to indicate the changes that have been made relative to the immediate prior version of the claims. 
In the interest of compact prosecution, the claims are examined on their merits.

Withdrawn Rejections
The rejections, made of record in the office action mailed on 12/10/2020, have been withdrawn due to applicant’s amendment filed on 3/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, US 2006/0204637 A1; in view of Yamka et al., 2013/0281533 A1; and Boileau et al., 2006/0228448 A1. 
Regarding claims 1 and 16: Hall discloses a packaged (para 0022) pet food product (para 0011). Hall discloses a first formulation having a first recipe and a second formulation having a second recipe wherein the first recipe is different from the second recipe (two or more different food compositions, para 0016). 

wherein the first formulation and the second formulation each include between about 25 and about 70 wt.% protein supplying ingredients, between about 30 and about 70 wt.% carbohydrate supplying ingredients, between about 1.5 and about 12 wt.% fats and oils, between about 4 and about 12 wt.% total dietary fiber (claim 1, ln. 8-11)

Hall does not disclose the weight percent ranges of protein supplying ingredients, carbohydrate supplying ingredients, and fats and oils. 
Yamka is drawn to pet food compositions (para 0001). Yamka discloses the pet food compositions are nutritionally complete (para 0005). Yamka discloses the percentages are percentages by weight (para 0012). Yamka discloses a "nutritionally complete diet" is a diet that includes sufficient nutrients for maintenance of normal health of a healthy animal on the diet (para 0017). Yamka discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0017). Yamka discloses protein may be supplied by any of a variety of sources known by those skilled in the art (para 0019). Yamka discloses from about 5% to about 70% protein, from about 10% to about 60% protein, from about 20% to about 50% protein, from about 25% to about 40% protein, and from about 29% to about 38% protein (para 0019). Yamka discloses carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0021). Yamka discloses about 0 to about 90%, preferably about 5% to 60%, by weight of carbohydrates (para 0018). Yamka discloses the nutritionally complete pet food compositions comprise fat (para 0020). Yamka discloses sources of fat for the compositions of the present invention can be supplied by any of a variety of sources known by those skilled in the art (para 0020). Yamka discloses from about 1% to about 20% fat, from about 2% to about 18% fat, from about 3% to about 15% fat, from about 7% to about 14% fat, and from about 9% to about 12% fat (para 0020). Yamka discloses the compositions comprise about 0.1% to about 40%, preferably about 1% to about 30%, more preferably about 15% to about 50%, by weight of total dietary fiber (para 0018). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a nutritionally complete packaged pet food product having different recipes, wherein the food comprises protein, carbohydrate, fat, and 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the “supplying ingredients”: As discussed above, Hall and Yamka disclose ingredients to make different pet food formulations. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the selection of the ingredients and concentrations thereof to make the different food compositions, as suggested in Hall and Yamka represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the 
Additionally, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the selection of the ingredients and concentrations thereof to make the different food compositions, as suggested in Hall and Yamka represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 

First ratio of total dietary fiber to total fermentable fiber (claim 1, ln. 2-3); second formulation having a second recipe and a second TDF:TFF ratio (claim 1, ln. 4); wherein the first TDF:TFF ratio and the second TDF:TFF ratio have a variance of less than a factor of 4 and are between about 1.6:1 and about 12:1 (claim 1, ln. 6-7); between about 1 and 2.5 wt.% total fermentable fiber (claim 1, ln. 11-12); and wherein the first
TDF:TFF ratio and the second TDF:TFF ratio are each about 4:1 (claim 16)
Hall discloses the compositions may include fiber (one or more types of fibre, para 0011). Yamka discloses the compositions comprise about 0.1% to about 40%, preferably about 1% to about 30%, more preferably about 15% to about 50%, by weight of total dietary fiber (para 0018).

Boileau is drawn to pet food compositions comprising a source of protein, a source of fat, and a source of carbohydrate (para 0002). Boileau discloses a source of fermentable fiber (para 0077). Boileau discloses a diet supplemented with fermentable fiber can increase "good" intestinal bacteria while reducing the amount of "bad" bacteria (para 0078). Boileau discloses fermentable fiber in ranges of at least about 0.25% total at least about 0.5%, at least about 1% total fermentable fiber, at least about 2% total fermentable fiber, from about 1% to about 20% total fermentable fiber, from about 1% to about 10% total fermentable fiber, from about 2% to about 10% total fermentable fiber, and from about 3% to about 8% total fermentable fiber, all by weight of the pet food (para 0083). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a packaged pet food product having about 0.1% to about 40% total dietary fiber, as taught in Hall and Yamka, wherein the food compositions comprise at least about 0.25% to about 20% total fermentable fiber, as taught in Boileau, to obtain a packaged pet food product having about 0.1% to about 40% total dietary fiber and at least about 0.25% to about 20% total fermentable fiber. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a pet food with at least about 0.25% to about 20% total fermentable fiber because the fermentable fiber increases "good" intestinal bacteria while reducing the amount of "bad" bacteria (Boileau, para 0078). 
With respect to the ratios of total dietary fiber to total fermentable fiber: Yamka discloses the compositions comprise about 0.1% to about 40% by weight of total dietary fiber (para 0018). Boileau discloses at least about 0.25% to about 20% total fermentable fiber (para 0083). The combination of Yamka and Boileau suggests a ratio range of TDF:TFF of about 1:200 to about 160:1 (Calculation: 0.1% TDF:20% TFF to 40% TDF: 0.25% TFF).
With respect to the variance of less than a factor of 4: Yamka discloses the compositions comprise about 0.1% to about 40% by weight of total dietary fiber (para 0018). Boileau discloses at least about 0.25% to about 20% total fermentable fiber (para 0083). The prior art is encompassed within the breadth of the phrase as follows: 0.25% 

wherein the first formulation and the second formulation each include at least 40 wt.% of ingredients that are unique when compared with each formulation in the packaged pet food product (claim 1, ln. 13-15)
Hall discloses ingredients to make the pet food compositions (para 0011). Yamka discloses nutritionally complete and balanced pet food compositions are familiar to one of skill in the art (para 0017). Yamka discloses protein may be supplied by any of a variety of sources known by those skilled in the art (para 0019). Yamka discloses carbohydrate may be supplied by any of a variety of sources known by those skilled in the art (para 0021). Yamka discloses fat may be supplied by any of a variety of sources known by those skilled in the art (para 0020). Yamka discloses sources of fiber (para 0023 and 0024). Boileau discloses sources of protein (para 0035), sources of fat ae well known (para 0025), and carbohydrate sources (para 0026). 
Hall, Yamka, and Boileau do not expressly disclose the first formulation and the second formulation each include at least 40 wt.% of ingredients that are unique when compared with each formulation in the packaged pet food product. 
However, the limitation is prima facie obvious for the following reasons. 
It has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, the prior art discloses the conventional nature of a pet food product having different recipes. The prior art discloses the conventional nature of a pet food product having overlapping ranges of the recited macronutrients. The prior art suggests the conventional nature of a pet food having overlapping ranges of TDF:TFF ratios. The prior art discloses the conventional nature of a various ingredients used to make pet foods. As such, the selection of various ingredients used to make pet foods is prima facie obvious.

The discussion of In re Levin applies here as above. In the present case, the selection of the ingredients and concentrations thereof to make the different food compositions, as suggested in Hall, Yamka, and Boileau represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
Regarding claim 3: Yamka discloses pet food comprises up to about 6 wt.% of additives (about 0 to about 15%, preferably about 2% to about 8%, by weight of vitamins and minerals, antioxidants, and other nutrients which support the nutritional needs of the animal, para 0018). 
Regarding claim 5: Hall discloses different pet foods with caloric density values within 5% of one another (about 2.35% difference). Hall discloses a Carbohydrate enriched food with a caloric density of 344 kcal/100g (para 0024, Table). Hall discloses a Protein enriched food with a caloric density of 336 kcal/100g (para 0024, Table). 
Calculation percentage difference between V1 = 344 and V2 = 336
percentage difference = |V1−V2|/[(V1+V2)/2]×100
=|344−336|[(344+336)/2]×100
=|8|/[680/2]×100
=8/340×100
=0.0235294×100
=2.35294% difference

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, US 2006/0204637 A1; in view of Yamka et al., 2013/0281533 A1; and Boileau et al., .
Hall in view of Yamka and Boileau is relied on as above. 
Hall discloses the composition may incorporate or be a gelatinised starch matrix (para 0011). 
Hall in view of Yamka and Boileau does not disclose the first formulation and the second formulation comprise level of starch gelatinization of at least 83%.
Unlu discloses a nutritionally complete pet food product (para 0006) comprising protein sources (para 0008), carbohydrate sources (para 0012, 0013), fat (para 0005), and dietary fiber (para 0015). Unlu discloses the starch in the pet food product has a degree of gelatinization greater than about 30%, about 30% to about 100% degree of starch gelatinization, about 45% to about 100%, and about 70 to about 100% (para 0016). Unlu discloses the degree of gelatinization of the starch affects the texture, lasting time and digestibility of the pet food product (para 0016). Unlu discloses digestibility is a measure of a food's nutritional value (para 0097). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a packaged pet food product formulations having gelatinized starch, as taught in Hall, wherein the formulations have a level of starch gelatinization of about 30% to about 100%, as taught in Unlu, to obtain a packaged pet food product having formulations with a level of starch gelatinization of about 30% to about 100%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a pet food formulations with a level of starch gelatinization of about 30% to about 100% to control the digestibility (para 0016) and hence the food’s nutritional value (Unlu, para 0097). 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall, US 2006/0204637 A1; in view of Yamka et al., 2013/0281533 A1; and Boileau et al., 2006/0228448 A1; as applied to claims 1, 3, 5, and 16 above, and in further view of Boebel et al., US 2014/0161962 A1. 
Hall in view of Yamka and Boileau is relied on as above. Hall discloses a first formulation having a first recipe and a second formulation having a second recipe 
Hall in view of Yamka and Boileau does not disclose the first formulation is comprised of kibbles having a first shape, the second formulation is comprised of kibbles having a second shape, and the first shape is different from the second shape. 
Boebel is drawn to pet food having perceptible shapes (abstract). Boebel discloses pet foods can have at least two different kibble shapes, a first shape and a second, shadow-enhancing shape (para 0009). Boebel discloses the mixture of shapes surprisingly results in improved perception of the at least two shapes, even when the kibbles are generally uniform in color (para 0009). Boebel discloses each kibble can be intentionally designed to correspond to a consumer benefit, such as, for example, a shape that corresponds to emotion, such as a heart, a smile face, or a star; a shape that corresponds to the type of pet, such as a bone for a dog or a mouse for a cat; a shape that corresponds to the flavor of the food, such as a chicken drumstick, a turkey, a steak, a lamb chop, or a fish; a shape that corresponds to a specialty item or ingredient; or any other shapes that correspond to a particular consumer benefit (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a packaged pet food product having different formulations, as taught in Hall, wherein the formulations have different shapes that correspond to the different consumer benefits and/or ingredients, as taught in Boebel, to obtain a packaged pet food product having formulations with different shapes. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a pet food formulations having different shapes to improve the perception of the at least two shapes (Boebel, para 0009). 

Response to Arguments
Applicant's arguments filed 3/10/2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Walter A Moore/Primary Examiner, Art Unit 3619